Order entered September 13, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00784-CV

                             TONYA PARKS, ET AL., Appellants

                                                 V.

                           AFFILIATED BANK, ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04540-C

                                             ORDER
       We GRANT appellants’ September 12, 2016 second motion for an extension of time to

file a response to appellees’ motion to dismiss the appeal to the extent that appellants shall file a

response by SEPTEMBER 27, 2016.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE